DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Amendment
In response to the amendment(s) filed on 8/16/21, amended claim(s) 26, and new claim(s) 30-35 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 29 is objected to because the reference to Fig. 2 is not necessary.  The invention could be described in words (i.e., the shape could be described in words) and therefore this does not appear to be an exceptional circumstance.  See MPEP 2173.05(s).  For example, without limitation, para [0016] of Applicant’s specification describes the “insertion sleeve” as “funnel-like.”  That would seem to be a sufficient description in words.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  For claims 21 and 24-25, the claim term “sample-gathering means” is being interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder, “means,” with a functional modifier, “sample-gathering.”  Further, there is no structural modifier that would take this term out of the 112(f) invocation.  The corresponding structure from the specification is “a type of cotton pad, sponge, or brush” (see para [0002] of Applicant(s)’ specification as originally filed).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 29, the claim language “the shape illustrated in Fig. 2” is ambiguous.  It is unclear what the shape is in Fig. 2, especially in view of the fact that Fig. 2 is a 2-dimenisional drawing making it uncertain exactly what the shape would be in three dimensions.  Additionally, it is unclear what geometric figure would most closely describe what is shown in Fig. 2.  The claim is examined as meaning that the insertion sleeve is funnel-like (in view of para [0016] of Applicant’s specification as originally filed).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 21-23 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 10 2009 039 391 A1 to Sarstedt in view of U.S. Patent Application Publication No. 2009/0012425 to Dodge et al. (hereinafter “Dodge”) and U.S. Patent Application Publication No. 2005/0252820 to Sanchez-Felix et al. (hereinafter “Sanchez-Felix”).
For claim 21, Sarstedt discloses a swab system (Abstract), comprising:
a sample tube (5) (Fig. 1), having a closed front end (closed front end of 5 at the bottom of Fig. 1) and an open rear end (open rear end of 5 at the top of Fig. 1, where element 2 is capped on), wherein the sample tube is one continuous piece (as can be seen in Fig. 1), and 
a swab (Examiner’s Note: made of the subsequent elements that is comprises in the claim language), wherein the swab comprises an elongated, tubular swab rod (3) (as can be seen in Fig. 1), wherein the swab rod is provided at a front end of the swab rod with a sample-gathering means (4) (as can be seen in Fig. 1) and at a rear end of the swab rod with a  gripping piece (2) (as can be seen in Fig. 
a region in the sample tube’s closed front end (as can be seen in Fig. 1).
Sarstedt does not expressly disclose the gripping piece is equipped with a closing cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection.
However, Dodge teaches a gripping piece (unlabeled structure surrounding 42 as can be seen in Fig. 3) is equipped with a closing cap (40) (Fig. 3) (para [0030]) for covering the gripping piece in a sealed manner (as can be seen in Fig. 3), wherein the gripping piece has an internal taper for a Luer lock connection (as can be seen in Fig. 3) (para [0029]).
It would have been obvious to a skilled artisan to modify Sarstedt such that the gripping piece is equipped with a closing cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection, in view of the teachings of Dodge, for the obvious advantage of providing a means by which to attach a medical device such as a syringe to the rear end of Sarstedt’s sample tube so that the syringe may supply a buffer solution to elute a sample from Sarstedt’s sample-gathering means and collect it at the bottom of Sarstedt’s sample tube and then be transferred in the tube (see para [0029] and [0030] of Dodge).  The examiner notes that such a modification would require that Sarstedt’s rod be hollow so that the buffer solution could flow from the syringe connected with the Luer lock connection to the distal end of the rod where the sample-gathering means is located.  Sarstedt’s written description is silent as to whether Sarstedt’s rod is hollow.  However, all of Sarstedt’s figures show no cross-hatching pattern, or any other pattern, that would indicate to a skilled artisan that Sarstedt’s rod is hollow (as opposed to the tube 5, which does have cross-hatching, and therefore be understood as solid) (also see 37 C.F.R. 1.84).  However, in the event that a skilled artisan would not understand Sarstedt as teaching a hollow rod, it would have been obvious to also make Sarstedt’s rod 
Sarstedt and Dodge do not expressly disclose in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod.
However, Sanchez-Felix teaches in a region of a sample tube’s closed front end (as can be seen in Fig. 21), is an insertion sleeve (80) (Fig. 21) (para [0154]-[0156]), shaped and configured to receive a sample gathering means (as can be seen in Fig. 21) at the front end of a swab rod (14) (Fig. 21) (para [0154]-[0156]).
It would have been obvious to a skilled artisan to modify Sarstedt to include in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, in view of the teachings of Sanchez-Felix, for the obvious advantage of providing a means to prevent contamination of the swab with the inside of the tube.  Alternatively, such a modification provides the obvious advantage of eluting the sample collected from the swab into another solid object, such as the sleeve, that may be easier to transport than a liquid (see para [0156] of Sanchez-Felix).
For claim 22, Sarstedt does not expressly disclose wherein the swab and the sample tube are sterile.
However, Dodge teaches wherein the swab and the sample tube are sterile (para [0033]).
It would have been obvious to a skilled artisan to modify Sarstedt wherein the swab and the sample tube are sterile, in view of the teachings of Dodge, for the obvious advantage of preventing contamination.
For claim 23, Sarstedt further discloses wherein the sample tube narrows conically for volume reduction in a region of the front end of the sample tube (as can be seen in Fig. 1).
For claim 25, Sarstedt, as modified, further discloses wherein the insertion sleeve is shaped with regard to a size and a dimension such that the sample-gathering means is completely received by the insertion sleeve (see para [0154]-[0156] of Sanchez-Felix), so that when the sample-gathering means is inserted into the sample tube, a reduced free volume remains in a region of the sample-gathering means (Examiner’s Note: functional language/intended use, i.e., capable of) (see Fig. 21 of Sanchez-Felix, specifically that the diameter of 14 tapers while the diameter of 80 does not, allowing for a free volume to remain when 14 is inside of 80).
For claim 26, Sarstedt, as modified, further discloses a swab system according to claim 21 (see rejection of claim 21).
Sarstedt does not expressly disclose a syringe equipped with an external taper of a Luer connection.
However, Dodge teaches a syringe (36 of Dodge) equipped with an external taper of a Luer connection (as can be seen in Fig. 3 in Dodge).
It would have been obvious to a skilled artisan to modify Sarstedt to include a syringe equipped with an external taper of a Luer connection, in view of the teachings of Dodge, for the obvious advantage of providing a ready-to-go system that may be sold together and more appealing because it reduces the consumer from having to buy multiple parts from potentially multiple shops.
Claim(s) 21-29 and 31-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarstedt in view of Dodge and U.S. Patent Application Publication No. 2005/0084842 to O’Connor.
For claim 21, Sarstedt discloses a swab system (Abstract), comprising:

a swab (Examiner’s Note: made of the subsequent elements that is comprises in the claim language), wherein the swab comprises an elongated, tubular swab rod (3) (as can be seen in Fig. 1), wherein the swab rod is provided at a front end of the swab rod with a sample-gathering means (4) (as can be seen in Fig. 1) and at a rear end of the swab rod with a  gripping piece (2) (as can be seen in Fig. 1), wherein the gripping piece closes the open rear end of the sample tube in an accurately fitting manner (as can be seen in Fig. 1, element 2 closes the rear end of 5 at the top of the figure), and
a region in the sample tube’s closed front end (as can be seen in Fig. 1).
Sarstedt does not expressly disclose the gripping piece is equipped with a closed cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection.
However, Dodge teaches a gripping piece (unlabeled structure surrounding 42 as can be seen in Fig. 3) is equipped with a closing cap (40) (Fig. 3) (para [0030]) for covering the gripping piece in a sealed manner (as can be seen in Fig. 3), wherein the gripping piece has an internal taper for a Luer lock connection (as can be seen in Fig. 3) (para [0029]).
It would have been obvious to a skilled artisan to modify Sarstedt such that the gripping piece is equipped with a closed cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection, in view of the teachings of Dodge, for the obvious advantage of providing a means by which to attach a medical device such as a syringe to the rear end of Sarstedt’s sample tube so that the syringe may supply a buffer solution to elute a sample from Sarstedt’s sample-gathering means and collect it at the bottom of Sarstedt’s sample tube and then be transferred in the tube (see para [0029] and [0030] of Dodge).  The examiner notes that such a modification would 
Sarstedt and Dodge do not expressly disclose in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod.
However, O’Connor teaches in a region of a sample tube’s closed front end (region around the distal end in Fig. 2), is an insertion sleeve (the thicker walls surrounding 76, which would include 72 and 74, but may also include some unlabeled structures if 72 and 74 are not defined as extending all the way to 78) (also may include 71), shaped and configured to receive a sample-gathering means (i.e., 26) at the front end of the swab rod (as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Sarstedt to include in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, in view of the teachings of O’Connor, for the obvious advantage of providing a chamber by which the sample-gathering means may be inserted to retain it and also isolate from the rest of the tube.
For claim 22, Sarstedt does not expressly disclose wherein the swab and the sample tube are sterile.
However, Dodge teaches wherein the swab and the sample tube are sterile (para [0033]).
It would have been obvious to a skilled artisan to modify Sarstedt wherein the swab and the sample tube are sterile, in view of the teachings of Dodge, for the obvious advantage of preventing contamination.
For claim 23, Sarstedt further discloses wherein the sample tube narrows conically for volume reduction in a region of the front end of the sample tube (as can be seen in Fig. 1).
For claim 24, Sarstedt, as modified, further discloses wherein the insertion sleeve shaped and configured to receive the sample-gathering means has an open upper side with a collar.
Sarstedt and Dodge do not expressly disclose the insertion sleeve is connected via the collar with an inner side of a wall of the sample tube’s closed front end.
However, O’Connor teaches wherein the insertion sleeve is connected via a collar (71) with an inner side of a wall of the sample tube’s closed front end (as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Sarstedt wherein the insertion sleeve is connected via the collar with an inner side of a wall of the sample tube’s closed front end, in view of the teachings of O’Connor, for the obvious advantage of providing a means by which to guide the sample-gathering means to the cavity defined by the insertion sleeve (and retain it there).
For claim 25, Sarstedt, as modified, further discloses wherein the insertion sleeve is shaped with regard to a size and a dimension such that the sample-gathering means is completely received by the insertion sleeve (see para [0154]-[0156] of Sanchez-Felix), so that when the sample-gathering means is inserted into the sample tube, a reduced free volume remains in a region of the sample-gathering means (Examiner’s Note: functional language/intended use, i.e., capable of) (see Fig. 21 of Sanchez-
For claim 26, Sarstedt, as modified, further discloses a swab system according to claim 21 (see rejection of claim 21).
Sarstedt does not expressly disclose a syringe equipped with an external taper of a Luer connection.
However, Dodge teaches a syringe (36 of Dodge) equipped with an external taper of a Luer connection (as can be seen in Fig. 3 in Dodge).
It would have been obvious to a skilled artisan to modify Sarstedt to include a syringe equipped with an external taper of a Luer connection, in view of the teachings of Dodge, for the obvious advantage of providing a ready-to-go system that may be sold together and more appealing because it reduces the consumer from having to buy multiple parts from potentially multiple shops.
For claim 27-29, Sarstedt and Dodge teach the limitations of claim 21 as laid out above (see the rejection of claim 21).
Sarstedt and Dodge do not expressly disclose in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, wherein the insertion sleeve is integral with an inner side of a wall of the sample tube’s closed front end, wherein the sample tube with integrated insertion sleeve is produced by injection molding, wherein the insertion sleeve comprises the shape illustrated in figure 2.
However, O’Connor teaches in a region of a sample tube’s closed front end (region around the distal end in Fig. 2), is an insertion sleeve (the thicker walls surrounding 76, which would include 72 and 74, but may also include some unlabeled structures if 72 and 74 are not defined as extending all the way to 78) (also may include 71), shaped and configured to receive a sample-gathering means (i.e., 26) at the front end of the swab rod (as can be seen in Fig. 2), wherein the insertion sleeve is integral with an inner 
It would have been obvious to a skilled artisan to modify Sarstedt to include in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, wherein the insertion sleeve is integral with an inner side of a wall of the sample tube’s closed front end, wherein the sample tube with integrated insertion sleeve is produced by injection molding, wherein the insertion sleeve comprises the shape illustrated in figure 2, in view of the teachings of O’Connor, for the obvious advantage of providing a chamber by which the sample-gathering means may be inserted to retain it and also isolate from the rest of the tube.
For claim 29, Sarstedt and Dodge do not disclose wherein the insertion sleeve comprises the shape illustrated in figure 2.
In the alternative to relying on O’Connor for the shape illustrated in figure 2, it would have been obvious to a skilled artisan to modify Sarstedt, as modified, wherein the insertion sleeve comprises the shape illustrated in figure 2, in view of the teachings of O’Connor, because the Court has held that a claimed shape is a matter of design choice which a skilled artisan would have found obvious absent persuasive evidence that the particular claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here it appears that the claimed shape in figure 2 affords the same utility as the shape shown in O’Connor and therefore there doesn’t appear to be any significance that the figure 2 shape affords over the prior art of record.  (see “[a]s noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space.  Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is Id.  Matzen being the cited reference in that application on appeal).
For claim 31, Sarstedt discloses a swab system (Abstract), consisting essentially of (Examiner’s Note: the transitional phrase “consisting essentially of” being interpreted as “comprising” given the lack of evidence about a clear indication what the basic and novel characteristics actually are):
a sample tube (5) (Fig. 1), having a closed front end (closed front end of 5 at the bottom of Fig. 1) and an open rear end (open rear end of 5 at the top of Fig. 1, where element 2 is capped on), wherein the sample tube is one continuous piece (as can be seen in Fig. 1), and 
a swab (Examiner’s Note: made of the subsequent elements that is comprises in the claim language), wherein the swab comprises an elongated, tubular swab rod (3) (as can be seen in Fig. 1), wherein the swab rod is provided at a front end of the swab rod with a sample-gathering means (4) (as can be seen in Fig. 1) and at a rear end of the swab rod with a  gripping piece (2) (as can be seen in Fig. 1), wherein the gripping piece closes the open rear end of the sample tube in an accurately fitting manner (as can be seen in Fig. 1, element 2 closes the rear end of 5 at the top of the figure), and
a region in the sample tube’s closed front end (as can be seen in Fig. 1).
Sarstedt does not expressly disclose the gripping piece is equipped with a closed cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection.
However, Dodge teaches a gripping piece (unlabeled structure surrounding 42 as can be seen in Fig. 3) is equipped with a closing cap (40) (Fig. 3) (para [0030]) for covering the gripping piece in a sealed manner (as can be seen in Fig. 3), wherein the gripping piece has an internal taper for a Luer lock connection (as can be seen in Fig. 3) (para [0029]).

Sarstedt and Dodge do not expressly disclose in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod.
However, O’Connor teaches in a region of a sample tube’s closed front end (region around the distal end in Fig. 2), is an insertion sleeve (the thicker walls surrounding 76, which would include 72 and 74, but may also include some unlabeled structures if 72 and 74 are not defined as extending all the way 
It would have been obvious to a skilled artisan to modify Sarstedt to include in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, in view of the teachings of O’Connor, for the obvious advantage of providing a chamber by which the sample-gathering means may be inserted to retain it and also isolate from the rest of the tube.
For claim 32, Sarstedt, as modified, further discloses wherein the insertion sleeve shaped and configured to receive the sample-gathering means has an open upper side with a collar (as can be seen in Fig. 21 of Sanchez-Felix).
Sarstedt and Dodge do not expressly disclose the insertion sleeve is connected via the collar with an inner side of a wall of the sample tube’s closed front end.
However, O’Connor teaches wherein the insertion sleeve is connected via a collar (71) with an inner side of a wall of the sample tube’s closed front end (as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Sarstedt wherein the insertion sleeve is connected via the collar with an inner side of a wall of the sample tube’s closed front end, in view of the teachings of Koll, for the obvious advantage of providing a means by which to guide the sample-gathering means to the cavity defined by the insertion sleeve (and retain it there).
For claim 33, Sarstedt and Dodge do not expressly disclose wherein the insertion sleeve is integral with an inner side of a wall of the sample tube’s closed front end.
However, O’Connor teaches wherein the insertion sleeve is integral with an inner side of a wall of the sample tube’s closed front end (as can be seen in Figs. 1D and 1F).
It would have been obvious to a skilled artisan to modify Sarstedt wherein the insertion sleeve is integral with an inner side of a wall of the sample tube’s closed front end, in view of the teachings of 
For claim 34, Sarstedt, as modified, further discloses wherein the closing cap is adapted to be openable to expose said integral taper of the gripping piece (see para [0032] of Dodge).
For claim 35, Sarstedt, as modified, further discloses wherein the closing cap can be engaged to cover the gripping piece in a sealed manner without the internal taper being engaged with an external taper of a syringe (as can be seen in Fig. 3 of Dodge).
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarstedt in view of Dodge, and further in view of U.S. Patent No. 4,707,450 to Nason.
For claim 30, Sarstedt discloses a swab system (Abstract), comprising:
a sample tube (5) (Fig. 1), having a closed front end (closed front end of 5 at the bottom of Fig. 1) and an open rear end (open rear end of 5 at the top of Fig. 1, where element 2 is capped on), wherein the sample tube is one continuous piece (as can be seen in Fig. 1), and 
a swab (Examiner’s Note: made of the subsequent elements that is comprises in the claim language), wherein the swab comprises an elongated, tubular swab rod (3) (as can be seen in Fig. 1), wherein the swab rod is provided at a front end of the swab rod with a sample-gathering means (4) (as can be seen in Fig. 1) and at a rear end of the swab rod with a  gripping piece (2) (as can be seen in Fig. 1), wherein the gripping piece closes the open rear end of the sample tube in an accurately fitting manner (as can be seen in Fig. 1, element 2 closes the rear end of 5 at the top of the figure), and
a region in the sample tube’s closed front end (as can be seen in Fig. 1).
Sarstedt does not expressly disclose the gripping piece is equipped with a closed cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection.

It would have been obvious to a skilled artisan to modify Sarstedt such that the gripping piece is equipped with a closed cap for covering the gripping piece in a sealed manner, wherein the gripping piece has an internal taper for a Luer lock connection, in view of the teachings of Dodge, for the obvious advantage of providing a means by which to attach a medical device such as a syringe to the rear end of Sarstedt’s sample tube so that the syringe may supply a buffer solution to elute a sample from Sarstedt’s sample-gathering means and collect it at the bottom of Sarstedt’s sample tube and then be transferred in the tube (see para [0029] and [0030] of Dodge).  The examiner notes that such a modification would require that Sarstedt’s rod be hollow so that the buffer solution could flow from the syringe connected with the Luer lock connection to the distal end of the rod where the sample-gathering means is located.  Sarstedt’s written description is silent as to whether Sarstedt’s rod is hollow.  However, all of Sarstedt’s figures show no cross-hatching pattern, or any other pattern, that would indicate to a skilled artisan that Sarstedt’s rod is hollow (as opposed to the tube 5, which does have cross-hatching, and therefore be understood as solid) (also see 37 C.F.R. 1.84).  However, in the event that a skilled artisan would not understand Sarstedt as teaching a hollow rod, it would have been obvious to also make Sarstedt’s rod hollow, in view of Dodge’s hollow rod (as can be seen in Figs. 2-3), so that the buffer has a channel to flow through from the syringe, that is connected by means of the Luer lock connection, to the distal end of the rod so that the sample may be eluted.
Sarstedt and Dodge do not expressly disclose in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, wherein the insertion sleeve comprises the shape illustrated in figure 2, wherein the 
However, Nason teaches in a region of a sample tube’s closed front end (see Fig. 13), is an insertion sleeve (50), shaped and configured to receive a sample-gathering means (i.e., 12) at the front end of the swab rod (as can be seen in Fig. 13), wherein the insertion sleeve comprises the shape illustrated in figure 2 (as can be seen in Fig. 13), wherein the insertion sleeve is configured such that solvent pressed from the syringe does not arrive into the volume of the sample tube situated beneath the insertion sleeve (as can be seen in Fig. 13).
It would have been obvious to a skilled artisan to modify Sarstedt to include in a region of the sample tube’s closed front end, is an insertion sleeve, shaped and configured to receive the sample-gathering means at the front end of the swab rod, wherein the insertion sleeve comprises the shape illustrated in figure 2, wherein the insertion sleeve is configured such that solvent pressed from the syringe does not arrive into the volume of the sample tube situated beneath the insertion sleeve, in view of the teachings of Nason, for the obvious advantage of providing a chamber by which the sample-gathering means may be inserted to retain it and also isolate from the rest of the tube.
Response to Arguments
Applicant’s arguments filed 8/16/21 have been fully considered.
With respect to the first argument, the fact that the syringe may also seal the gripping portion does not negate that element 40 can provide the function of sealing the gripping portion.  Additionally, the examiner could not find any evidence to support the assertion that the syringe is required for element 40 to be a closing cap.  Instead, para [0031] of Dodge recognizes that element 40 ensures that fluid is retained in 38, thereby functioning as a seal.  With respect to the second argument that element 40 could rupture, yes, that is a possibility, but that’s not the design of Dodge is for element 40 to just rupture without user activation.  Such an argument may be analogous to say that Sarstedt’s element 2 
With respect to claim 26, the syringe is not being interpreted as the closing cap, so this argument is moot.
With respect to O’Connor, the motivational statement also says “isolate from the rest of the tube.”  Sarstedt and Dodge don’t already do that.  The argument that isolating the swab from the rest of the tube is without need contradicts para [0060] of O’Connor, which identifies several advantages for isolation.
With respect to the allegation that O’Connor teaches away, para [0008] and [0010] of O’Connor are discussing kits and the “rupturing of the vessel.”  Rupturing a vessel is not remotely close to what Dodge is directed to.  Therefore, these arguments don’t logically follow.
With respect to claim 24, the examiner apologizes for the typos that were made in the rejection and the confusion they have caused.  The examiner has removed the typos.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791